DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, 11, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smart (US 5,878,783).
With regards to claim 1-2 and 7, Smart discloses a motorized apparatus (10) for use in maintaining a pipe (1) having a sidewall defining an interior cavity, said motorized apparatus comprising: at least one drive portion (17) comprising: a body assembly (33) including an axial track (figure 2); a plurality of leg assemblies (30) coupled circumferentially around said body assembly (Figure 2); a plurality of drive mechanisms (31) coupled to said plurality of leg assemblies, wherein said plurality of drive mechanisms are configured to interact with the sidewall; and a drive portion coupling mechanism (col. 2, lines 27-29) coupled to said body assembly; and at least one maintenance portion (11-16) comprising: a body; at least one maintenance device (e.g. extender 40, sensors 50, 70, and drill 60, coupled to said body); and a maintenance portion coupling mechanism coupled to said body and configured to engage said drive portion coupling mechanism (col. 2, lines 27-29); wherein said at least one drive portion is releasably coupled to said at least one maintenance portion by engaging said drive portion coupling mechanism with said maintenance portion coupling mechanism, and wherein said drive portion coupling mechanism and said maintenance portion coupling mechanism are each configured to engage another coupling mechanism when said drive portion coupling mechanism and said maintenance portion coupling mechanism are uncoupled from each other (figure 2).
As to claim 4, 11, and 18, Smart discloses wherein said drive portion (17) is a first drive portion and said maintenance portion coupling mechanism is a first maintenance portion coupling mechanism (col. 2, lines 27-29), and wherein said maintenance portion further includes a second maintenance portion coupling mechanism, said motorized apparatus further comprising a second drive portion (17) releasably coupled to said second maintenance portion coupling mechanism of said maintenance portion, wherein said maintenance portion is positioned between said first drive portion and said second drive portion (figure 2).
As to claim 6, Smart discloses wherein said at least one maintenance device (e.g. fusion module 16) comprises a plurality of maintenance devices (70, 71) distributed radially around said body (figure 2).
With regards to claim 8-9, Smart discloses a system for use in maintaining a pipe (1) having a sidewall defining an interior cavity, said system comprising: a motorized apparatus (10) sized to fit within the interior cavity and configured to travel along the pipe through the interior cavity (abstract), said motorized apparatus comprising: at least one drive portion (17) comprising: a body assembly (33) including an axial track (pipe body is considered a track); a plurality of leg assemblies (30) coupled circumferentially around said body assembly; a plurality of drive mechanisms (31) coupled to said plurality of leg assemblies and configured to interact with the sidewall when said motorized apparatus travels along the pipe; and a drive portion coupling mechanism (col. 2, lines 27-29); and at least one maintenance portion (11-16) comprising: at least one maintenance device (e.g. extender 40, sensors 50, 70, and drill 60, coupled to said body); and a maintenance portion coupling mechanism configured to engage said drive portion coupling mechanism (col. 2, lines 27-29); wherein said at least one drive portion is releasably coupled to said at least one maintenance portion by engaging said drive portion coupling mechanism with said maintenance portion coupling mechanism, and wherein said drive portion coupling mechanism and said maintenance portion coupling mechanism are each configured to engage another coupling mechanism when said drive portion coupling mechanism and said maintenance portion coupling mechanism are uncoupled from each other (figure 2); and a controller (“master controller circuit) communicatively coupled to said motorized apparatus, said controller configured to send instructions to said motorized apparatus to operate said at least one drive portion and said at least one maintenance portion (col. 3, lines 3-42).
With regards to claim 15, Smart discloses a method for maintaining a pipe (1) having a sidewall defining an interior cavity, said method comprising: positioning a motorized apparatus (10) within the interior cavity, the motorized apparatus including a drive portion (17) and a maintenance portion (11-16), the drive portion including: a body assembly (33)  extending along a longitudinal axis; a plurality of leg assemblies (30) spaced circumferentially around the body assembly; and a drive portion coupling mechanism (col. 2, lines 27-29), the maintenance portion including: at least one maintenance device (e.g. extender 40, sensors 50, 70, and drill 60, coupled to said body); and a maintenance portion coupling mechanism configured to releasably couple to the drive portion coupling mechanism (col. 2, lines 27-29); coupling the drive portion to the maintenance portion by engaging the drive portion coupling mechanism with the maintenance portion coupling mechanism, wherein the drive portion coupling mechanism and the maintenance portion coupling mechanism are each configured to engage another coupling mechanism when the drive portion coupling mechanism and the maintenance portion coupling mechanism are uncoupled from each other; and moving the motorized apparatus through the interior cavity using the drive portion (abstract; col. 1, lines 52-64; figure 2).
As to claim 16, Smart discloses wherein maintenance portion (11-16) is a first maintenance portion and the at least one maintenance device is a first maintenance device, the method further comprising decoupling the maintenance portion from the drive portion and coupling a second maintenance portion including a second maintenance device to the drive portion, wherein the second maintenance device is different from the first maintenance device (col. 1, lines 52-64).
As to claim 17, Smart discloses further comprising coupling a plurality of drive portions (17) and a plurality of maintenance portions (11-16) to each other (figure 2).
As to claim 19, Smart discloses wherein the maintenance portion (11-16) is a first maintenance portion and the at least one maintenance device is a first maintenance device, the method further comprising decoupling the maintenance portion from the first drive portion and the second drive portion, and coupling a second maintenance portion including a second maintenance device to the first drive portion and the second drive portion such that the second maintenance portion is positioned between the first drive portion and the second drive portion (figure 2; col. 1, lines 52-64).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 12-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smart (US 5,878,783).
As to claim 5 and 20, Smart discloses wherein said maintenance portion coupling mechanism and said drive portion coupling mechanism (col. 2, lines 27-29) include connectors that are engaged when said at least one drive portion and said at least one maintenance portion are coupled together. Smart discloses the invention substantially as claimed. However, Smart is silent about wherein the coupling mechanisms include clips that are engaged when said at least one drive portion and said at least one maintenance portion are coupled together. Examiner takes Official Notice that it would have been within the level of one skilled in the art to substitute a connector for a known connector such as clips to provide an easy connect disconnect connector. Therefore, it would have been obvious to one skilled in the art to modify the connectors of Smart to be clips to provide an easy connect disconnect connector.
As to claims 12-14, Smart discloses the invention substantially as claimed. However, Smart is silent about further comprising a tether extending between said motorized apparatus and said controller, wherein said tether comprises a casing configured to reduce contact between the sidewall and said tether as said motorized apparatus travels through the interior cavity; wherein said controller comprises a mapping interface configured to generate a map of the interior cavity of the pipe around said motorized apparatus based on information received from said at least one maintenance device; further comprising a fluid transport system configured to transport fluid for cooling at least one electronic component of said motorized apparatus and configured to exhaust the fluid into the interior cavity. Examiner takes Official Notice that it is old and well known in the art to use tether to connect modules and electrical connection between modules, furthermore is it old and well known in the art of pipe inspection to use sensors capable of mapping (see for example US 2015/0114507 teaching the use of tether and sensors capable of mapping); and finally the use of a fluid transport system to transport fluid for cooling is conventional and well known. Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Smart to include the tether, the mapping interface or the fluid transport system, since it would provide conventional elements known and used in the art of pipe inspection to provide tether to connect the modules and further provide fluids transport system o cool modules where needed; and mapping interface to provide data of the pipe sidewalls.  
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses “an actuator assembly configured to move said at least one maintenance device along said axial track and to rotate said at least one maintenance device around said axial track”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678